NOTE:   This order is nonprecedential.

  Wniteb ~tate% GROBER v. MARO PRODUCTS                                            2



               Before BRYSON, Circuit Judge.
                         ORDER
     The cross-appellants move for dismissal of the appeal
of Voice International, Inc. for failure to prosecute. Voice
International responds by stating that it joins the brief
filed on January 19, 2011 by David Grober, who is repre-
senting himself pro se, and asking the court to advise its
attorneys if any further action is required to· avoid Voice
International's dismissal from the appeal. The brief filed
and signed by Grober stated that it was the appeal brief of
Grober and Voice International. Voice International's
counsel only signed a certificate of interest filed with the
brief, not the brief itself.
     On page 6 of the cross-appellants' opening brief, the
cross-appellants assert that Voice International is not
properly before this court because no brief was signed or
filed by an attorney on behalf of Voice International. A
copy of this order shall be transmitted to the merits panel
to inform the panel that Voice International was given the
opportunity to correct that deficiency.
    Accordingly,
    IT Is ORDERED THAT:
    The motion to dismiss the appeal of Voice Interna-
tional will be denied if counsel for Voice International
signs the briefs on file in the clerk's office filed by Grober
within 14 days from the date of filing ofthis order.
                                     FOR THE COURT

   MAR 21 2011                       /s/ Jan Horbaly
        Date                         Jan Horbaly
                                     Clerk

                                                   FILED
                                          II.S. COURT OF APPEALS F6It
                                            THE FEDERAl. CIRCUIT

                                               MAR 21 2011
3                            GROBER   v. MAKO PRODUCTS
cc: David Grober
    Edwin P. Tarver, Esq.
    Brian W. Warwick, Esq.
s23